—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered March 9, 2000, as amended March 16, 2000, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s challenges to various remarks made by the prosecutor during summation are unpreserved for appellate review, as the defendant failed to make a timely objection, or alert the court to the basis for the challenge to the remark (see CPL 470.05 [2]; People v Nuccie, 57 NY2d 818 [1982]; People v Udzinski, 146 AD2d 245 [1989]). In any event, the prosecutor’s comments “were either within the bounds of permissible rhetorical comment afforded counsel during summation, responsive to the defendant’s summation, constituted fair comment on the evidence, or related to matters which were fairly inferable from the evidence” (People v Turner, 214 AD2d 594 [1995]; see People v Ashwal, 39 NY2d 105 [1976]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Santucci, J.P., Florio, Schmidt and Adams, JJ., concur.